NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      JUN 20 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 15-10382

                Plaintiff-Appellee,               D.C. No. 1:09-cr-00209-SOM

    v.
                                                  MEMORANDUM*
LUIS FERNANDO CASACA,

                Defendant-Appellant.

                     Appeal from the United States District Court
                              for the District of Hawaii
                     Susan Oki Mollway, District Judge, Presiding

                              Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

         Luis Fernando Casaca appeals pro se from the district court’s order denying

his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have

jurisdiction under 28 U.S.C. § 1291.     We review de novo whether a district court

has authority to modify a sentence under section 3582(c)(2), see United States v.

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Leniear, 574 F.3d 668, 672 (9th Cir. 2009), and we affirm.

      Casaca contends that he is entitled to a sentence reduction under Amendment

782 to the Sentencing Guidelines. The district court properly concluded that

Casaca is ineligible for a sentence reduction because Amendment 782 did not

lower his applicable sentencing range.   See 18 U.S.C. § 3582(c)(2); Leniear, 574

F.3d at 673-74. To the extent that Casaca seeks to challenge the sentencing

court’s original calculation of his Guidelines range or to otherwise have his

sentence reduced in light of mitigating factors, these claims are not cognizable in a

section 3582(c)(2) proceeding. See Dillon v. United States, 560 U.S. 817, 826,

831 (2010) (alleged errors committed at the original sentencing hearing cannot be

corrected under section 3582(c)(2), which does not permit a plenary resentencing

proceeding).

      AFFIRMED.




                                          2                                     15-10382